Woodworth, J.
I think this case distinguishable from the last. The charge is not for services performed strictly as Clerk in court, but about recording the minutes which he had before officially taken. This business may be, and usually is done out of court, or in vacation. It is a benefit, and indeed necessary for the county, that this should be performed; and we have no evidence that the Legislature intended it should be done gratuitously. A similar application Avas made in October term, 1822, ex parte the Clerk of Westchester, and a rule granted to show cause.. I think, the case is within the principle laid down in Bright v. The Supervisors of Chenango, (18 John. 242,) that where the service is rendered specially for the benefit of the county, and no specific provision has been made for payment, they constitute a part of the contingent charges of the pounty, to be audited by the board of Supervisors. This rule was fully considered in the case cited ; and the Court intended that it should apply as broadly as the language in which it is expressed.
Savage, Ch. J. concurred.